Citation Nr: 0901046	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atypical chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from February 
1976 to February 1977.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claim.

In January 2008, the veteran presented sworn testimony during 
a personal hearing at the Waco RO which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In a February 2008 Board decision, this claim was remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
May 2008 supplemental statement of the case (SSOC).  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

The February 2008 Board decision also denied the veteran's 
claims of entitlement to service connection for hypertension 
and low back disability.  To the Board's knowledge, no appeal 
was taken as to either issue.  The Board's decision is 
therefore final, and those issues will be addressed no 
further herein.  See 38 C.F.R. § 20.1100 (2008).


FINDING OF FACT

The competent and probative medical evidence of record does 
not support a finding that the veteran's atypical chest pain 
is related to his military service.

CONCLUSION OF LAW

The veteran's current atypical chest pain was not incurred in 
or aggravated by military service. 38 U.S.C.A. §1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
atypical chest pain disability (claimed as "enlarged heart" 
and "costochondritis"), which he contends was incurred 
during military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In February 2008, the Board remanded this claim and ordered 
VBA to schedule the veteran for an examination to determine 
the etiology of his complaints of chest pain and to render a 
medical nexus opinion.  The claim was then to be 
readjudciated.

Pursuant to the Board's remand instructions, a VA examination 
was performed in April 2008.  The claim was readjudicated via 
the May 2008 SSOC.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated June 2004.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the veteran in obtaining records from any Federal 
agency including the military and VA medical centers.  With 
respect to private treatment records, the letter informed the 
veteran that VA would request such records, if the veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The 
veteran was also advised in the VCAA letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The June 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
from the RO dated March 2008 which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised in the March 2008 VCAA letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was re-adjudicated in the May 2008 SSOC, following the 
issuance of the March 2008 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed atypical chest 
pain disability.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board is denying the veteran's claim, elements (4) and (5) 
remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
statements, as well as, VA and private treatment records.  
Additionally, the veteran was afforded VA examinations in 
October 2004 and April 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to his 
issue.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence documents repeated diagnoses of atypical 
chest pain.  A July 2004 treatment record detailed the 
underlying medical condition pertaining to the veteran's 
atypical chest pain diagnosis.  Specifically, the treatment 
record indicated that "[i]n October 2000, the patient was 
admitted . . . for chest pain, which they consider as 
atypical.  
A nuclear stress test done at the time showed mildly abnormal 
results with mild reversible ischemia in the inferior wall 
from base to apex and also in the proximal anterolateral 
area."  See VAMC treatment record dated July 2004.  
Consistently, the April 2008 VA examiner noted that the 
veteran's history of cardiology consults, as well as his 
current hypertension, and diagnosed the veteran with atypical 
left sided chest pain.  Accordingly, Hickson element (1) is 
satisfied.  

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service treatment records 
contain several notations regarding the veteran's complaints 
of chest pain in service.  A July 1976 treatment note 
documented the veteran's complaint of "discomfort due to 
chest pain right side"; a diagnosis of chest chondritis was 
indicated.  An August 1976 treatment record noted the 
veteran's continued complaint of right-sided chest pain and 
indicated a possible diagnosis of "pleurisy."  Accordingly, 
Hickson element (2) is arguably satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
veteran's current atypical left sided chest pain [which 
according to the July 2004 and August 2008 medical 
evaluations is cardiovascular in origin] is unrelated to his 
in-service complaints of right-sided chest pain [which were 
not deemed to be related to the cardiovascular system - 
his February 1977 separation examination showed "no evidence 
of acute cardiopulmonary disease"].  

Specifically, the April 2008 VA examiner concluded that the 
veteran's currently diagnosed atypical left-sided chest pain 
"is not likely related to the right sided pleuritic chest 
pain that he had in the military.  There is no evidence to 
support any association either per C-file, history, or exam.  
In [the] military, [the veteran] had right-sided chest pain 
reproduced with palpation and made worse with coughing/deep 
breathing.  It seems to have resolved completely by 1977 per 
his report and the doctors.  The current symptoms are left-
sided and not reproduced with palpation or brought on by 
breathing, coughing."  

The April 2008 VA medical opinion appears to have been based 
on interview and examination of the veteran; a thorough 
review of the record, including the veteran's comprehensive 
treatment records; and a thoughtful analysis of the veteran's 
entire history.  The April 2008 opinion is also consistent 
with the previous opinion of an October 2004 VA examiner, who 
reached a similar medical conclusion as to the etiology of 
the veteran's current chest pain.  Moreover, the April 2008 
opinion appears to be consistent with the veteran's medical 
history, in particular the absence of any complaint of or 
treatment for atypical chest pain for over twenty years 
following the veteran's February 1977 discharge from military 
service.  

The veteran has not submitted a medical opinion to contradict 
the conclusion of the April 2008 VA examiner.  As was 
explained in the VCAA section above, the veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran is contending that the 
currently diagnosed atypical chest pain disability is related 
to his military service, it is now well-established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical maters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran appears to be contending that he has suffered 
from chest pain continually since service.  The Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Critically, there is no competent medical evidence that the 
veteran was diagnosed with or treated for atypical chest pain 
for more than twenty years after his separation from service.  
Notably, the veteran's February 1977 separation examination 
did not document any continuing complaints of chest pain.  
The earliest documented complaint of chest pain following the 
veteran's 1977 discharge from service was in July 1998, a 
period of over twenty years.  At that time, the veteran 
indicated that the onset of his chest pain was six months 
prior.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

Moreover, as was discussed above, the competent medical 
evidence explicitly indicates that the chest pain in service 
is unrelated to the veteran's current atypical chest pain, 
which was initially diagnosed in October 2000.  Thus, 
supporting medical evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for atypical chest pain disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for atypical chest pain 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


